Motion to dismiss appeal, insofar as it relates to the defendant Stim, unanimously granted, with $10 costs, unless the appellants procure the record on appeal and appellants’ points to be filed on or before September 11, 1956, with notice of argument for the October, 1956 term of this court, said appeal to be argued or submitted when reached. The branch of the motion to dismiss the appeal as it relates to the defendant Curran is granted. Concur — Peck, P. J., Breitel, Botein, Rabin and Valente, JJ.